On Petition for a Rehearing.
Niblaok, J.
As stated in the opinion promulgated at the former hearing, the statute of 1838, regulating descents, distribution and dower, and providing that the personal as well as the real estate of persons dying intestate should descend to their children, and to the descendants of such children, was in force when the will of Elias Ayers was executed, as well as at the time of the death of the said Ayers, and a rehearing is prayed upon the ground that this statute became in legal effect a part of the will, and that, in consequence, the alleged rights of the appellees under the will ought to be construed with reference to and in the light of such statute, instead of under the statutes of 1843, which were in force when Catharine S. Moody died.
But it is a well settled rule, both in the partition and distribution of the estates of persons dying intestate, that the-law in force at the time of the death of the intestate person *41must prevail. Lynch v. Provisional Government of Paraguay, L. R., 2 P. & D. 268; Coldron v. Rhode, 7 Ind. 151.
It is also a well accepted legal proposition, that all the property of a deceased person descends, or is otherwise disposed . of, according to the law in force at the time of his death, except in so far as he may have made a different provision by his will.
As will be seen by a reference to the opinion announced wdien the case was first before this court (72 Ind. 539), the will of Elias Ayers did not annex any condition to, or place any restriction upon, the bequest made to Catharine S. Moody. The amount bequeathed to her was to become her absolute property, and constituted a chose in action which would have inured to her benefit if she had survived Mrs. Lapsley. The right of successorship to such chose in action, in the event that Mrs. Moody did not live to enforce it, therefore, became as much a subject-matter of ordinary legislation as is the manner in which any other property of a person dying intestate-shall be transmitted.
The power of the Legislature in this respect is well illustrated by the successive enlargements of the interests which widows take, and have taken, in the estates of their deceased husbands within the past thirty-five years.
A will speaks from the day of the death of the testator,, and statutes of descents and distribution from the time of their enactment. Consequently, the bequest to Mrs. Moody was transmitted according to the law in force at the time of' her death. There was nothing in the nature of such bequest: which took it out of the general rule in that respect.
The petition for a rehearing is overruled.
Howk, J., was absent.
Filed April 27, 1887.